Citation Nr: 1749659	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for Meniere's disease.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Cinthia Johnson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a March 2016 video conference hearing.  A transcript of that proceeding is associated with the claims file.

Additional evidence was received after the May 2014 statement of the case (SOC).  As such evidence was either duplicative of evidence previously considered by the RO or not pertinent to the appealed issues, the Board may proceed with a decision.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1. The Veteran's Meniere's disease is not the result of an injury or disease incurred in or aggravated by active military service; and Meniere's disease was not shown in service or within one year of service.

2. The Veteran's right ear hearing loss is not the result of an injury or disease incurred in or aggravated by active military service; right ear hearing loss was not shown in service or within one year of service; and the Veteran does not have left ear hearing loss for VA purposes.

3. The Veteran's tinnitus is not the result of an injury or disease incurred in or aggravated by active military service; and tinnitus was not shown in service or within one year of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for Meniere's disease have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

3. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Relevant regulations were provided to the Veteran in the May 2014 SOC and will not be repeated here in full.

The Veteran primarily contends that her right ear hearing loss, tinnitus, and Meniere's disease are related to a documented case of a fever and measles during service in July 1980.  After a full review of the record, the Board finds that the claims must be denied for the reasons discussed below.  


I. Meniere's Disease

The Board finds that, for purposes of this appeal, Meniere's disease is an "organic disease of the nervous system" and is a chronic condition pursuant to 38 C.F.R. § 3.309(a).  Meniere's disease is "a disorder of the membranous labyrinth of the inner ear that is marked by recurrent attacks of dizziness, tinnitus, and deafness."  Cromley v. Brown, 7 Vet. App. 376, 377 (1995) (citing Webster's Medical Desk Dictionary 422 (1986)).  As Meniere's disease is akin to conditions already deemed to be organic diseases of the nervous system, like tinnitus, hearing loss, and headaches, the Board finds that Meniere's disease is an organic disease of the nervous system.  See M21-1, III.iv.4.G.1.d. (noting that sensorineural hearing loss, tinnitus, and migraines are "other organic diseases of the nervous system" under 38 C.F.R. § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).

Initially, the Board finds that the Veteran is not entitled to service connection for Meniere's disease on a presumptive basis.  Although the Veteran's service treatment records include a November 1980 note regarding complaints of dizziness off and on and a sore throat, there is no evidence of a chronic condition, including Meniere's disease, during active duty service.  See 38 C.F.R. § 3.303(b) ("For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...") (emphasis added).  Moreover, although dizziness is one possible symptom of Meniere's disease (see Cromley, supra), the November 1980 note did not suggest that this constituted a symptom of any chronic condition, or that this reported symptom was related to the July 1980 case of a fever and measles in any way.  Indeed, she was not diagnosed with or shown to have Meniere's disease at that time, or at any other time during service.  Moreover, her ears were found to be normal upon separation in February 1983.  She was also deemed neurologically normal at that time upon examination.  In addition, her service treatment records from active duty do not contain any complaints, symptoms, or follow-up treatment for dizziness or any claimed ear condition after the November 1980 note.  Thus, despite the Veteran's isolated complaint of dizziness in the context of seeking treatment for a sore throat early in service in November 1980, there was no evidence that a chronic condition, including Meniere's disease, was shown as such in service.  See 38 C.F.R. § 3.303(b).

Nor is there any medical evidence of record that Meniere's disease manifested to a compensable degree within one year of service.  The first post-service treatment records referencing any ear condition after service were private treatment records from late 2004, over two decades after her separation from active duty service.  The fact that she did not seek medical care for any ear condition until many years after service weighs heavily against this claim.  Maxson v. Gober, 230 F.3d 1330, 1334 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Even assuming the attorney's unverified contention in the March 2016 brief is correct that the Veteran first sought treatment for balance issues and confusion in 1989 from Dr. W., that was still about six years after discharge from active duty service.

Furthermore, the Veteran has suggested that she has had continuity of Meniere's disease symptomatology (including hearing loss, tinnitus, dizziness, and balance issues) since service.  See, e.g., March 2016 hearing transcript; March 2016 brief.  However, the Veteran's affirmative representations otherwise contradict that contention.  Specifically, in a September 1985 Reserves report of medical history, she affirmatively reported "no" to questions regarding ear, nose, and throat trouble, hearing loss, and dizziness or fainting spells.  Furthermore, the Veteran made affirmative statements to post-service medical providers that the onset of her ear symptoms such as dizziness, tinnitus, and hearing loss was many years after service.  That she did not attribute those symptoms to service in any way or allege continuous symptoms since service at those times undermines any allegation of continuity of symptomatology.  For example, private treatment records from December 2004 to early 2005 show the Veteran's reported symptoms of right ear hearing loss and dizziness over the past couple of months.  Likewise, various 2009 private treatment records noted the Veteran's complaints of feelings of dizziness and "buzzing" in her ears since a January 2009 motor vehicle accident in which another driver rear-ended her vehicle.  Moreover, a May 2012 VA ear, nose, and throat consult noted the Veteran's report of a history of Meniere's disease for the past six years with worsened symptoms (including balance issues, right ear hearing loss, and tinnitus) during the first three years of the disease.  The Board recognizes the Veteran's contention that she had experienced balance and confusion symptoms since service in 1981, but declined to report it due to distrust of military doctors.  See, e.g., March 2016 hearing transcript; March 2016 brief.  However, that contention is unsupported by her service treatment records, which show multiple instances of treatment for various other conditions from 1981 through her 1983 discharge.  She was certainly able to seek medical care for a variety of other ailments, so it is not persuasive that she did not feel comfortable seeking treatment for the symptoms she now alleges she had in service.  Moreover, her allegations of continuity are clearly contradicted by the history she provided to medical providers in the course of seeking treatment after service, and those statements, made prior to a claim for compensation with VA, carry far more probative weight.  In summary, the Board does not find the Veteran's contention of continuity of Meniere's disease symptomatology since service to be credible.  

The Board acknowledges her September 1985 Reserves report of medical history in which she responded "yes" to a question regarding frequent or severe headaches.  However, at that time, she also responded "no" to questions regarding ear, nose, or throat trouble, as well as dizziness or fainting spells.  The military medical provider ultimately noted "no active disease" on this form.  Moreover, there is a gap of about two decades between this reported symptom of headaches, and her subsequent reports of symptoms such as dizziness and right ear hearing loss in late 2004.  This isolated report of headaches a couple of years after discharge from active duty, followed by a long gap until the next documented report of symptoms, does not support a finding of continuity of Meniere's disease symptomatology since service.

In sum, the totality of the evidence does not show that the Veteran's Meniere's disease began in service or within one year after service; nor does the evidence show continuity of symptomatology since service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection for Meniere's disease on a direct basis.  Initially, the Board does not dispute whether the Veteran currently has Meniere's disease.  However, the Board finds that the weight of the most probative, persuasive medical evidence is against a finding that that disease was incurred in service, or is related to service in any way, including her July 1980 case of a fever and measles.

The Veteran's active duty service treatment records are negative for any references to ear complaints, treatment, or diagnoses, or any evidence of acoustic trauma.  Indeed, some service treatment records affirmatively noted normal ear and/or neurological examinations.  See, e.g., July 1980 note (summarizing hospitalization for viral exanthem, and finding ears were normal upon examination;  noting that she was discharged and no permanent disability was anticipated); February 1982 note (noting normal head, ear, nose, and throat examination); February 1983 separation examination report (noting normal examinations of her ears and ear drums, and normal neurological examination).  

Furthermore, her September 1985 Reserves report of medical examination shows normal examinations of her ears and ear drums, and a normal neurological examination.  

The Board considered various private and VA treatment records showing post-service complaints of and treatment for Meniere's disease symptoms, including dizziness, right ear hearing loss, and tinnitus.  However, none of these treatment records suggest that this condition was related to service in any way.  In fact, private treatment records from early 2009 affirmatively suggest a relationship between such symptoms (diagnosed then as posttraumatic vestibulopathy) and a 2009 motor vehicle accident many years after service.  

The Board recognizes the Veteran's and her representative's contention that the Veteran's current Meniere's disease is related to her July 1980 case of fever and measles during service.  Although the Veteran is competent to testify as to events that occurred in military service and symptoms such as hearing difficulties, tinnitus, and dizziness, neither she nor her representative are competent to conclude that the Veteran's current Meniere's disease is related to service.  Therefore, the Board finds that neither the Veteran's nor her representative's statements of record can be accepted as competent evidence sufficient to establish service connection for Meniere's disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, service connection for Meniere's disease is not warranted.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II. Hearing Loss

Initially, there is no competent audiological evidence of record suggesting that the Veteran has a current left ear hearing loss for VA purposes.  Therefore, the Board finds that the Veteran has no current left ear hearing loss disability, and service connection is therefore unwarranted for that condition.  

However, a February 2005 private audiogram confirms that the Veteran has right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Nonetheless, service connection for right ear hearing loss is also unwarranted because there is no competent, credible evidence relating this condition to service.

The Board finds that the Veteran is not entitled to service connection for right ear hearing loss on a presumptive basis.  There is no evidence in her service treatment records suggesting that hearing loss was shown in service.  Indeed, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of hearing loss.  The Board acknowledges that the Veteran's service treatment records confirm that she had a fever and a case of measles during active duty service in July 1980.  However, no audiological abnormalities, including hearing loss, were noted at that time.  

Nor is there any evidence that right ear hearing loss manifested to a compensable degree within one year of service.  The first reference to right ear hearing loss of record is in private treatment records noting "sudden onset," asymmetric sensorineural hearing loss from December 2004, over two decades after her separation from active duty service.  

Furthermore, the Veteran has suggested that she has had continuity of hearing loss symptomatology since service.  However, the Veteran's affirmative representations otherwise contradict that contention.  Specifically, in a September 1985 report of medical history from her Reserves service, she affirmatively reported "no" to questions regarding ear, nose, and throat trouble and hearing loss.  Furthermore, the Veteran's affirmative statements to post-service medical providers regarding the onset of her hearing loss symptoms many years after service also undermine any claim of continuity of symptomatology.  She did not attribute that symptom to service in any way or report continuous symptoms since service at those times.  For example, private treatment records from December 2004 to early 2005 show the Veteran's reported symptoms of right ear hearing loss over the past couple of months.  Moreover, a May 2012 VA ear, nose, and throat consult noted the Veteran's reported history of Meniere's disease for the past six years with worsened symptoms, including right ear hearing acuity issues, during the first three years of the disease.  Therefore, the Board does not find her contention of continuity of hearing loss symptomatology since service to be credible.

In sum, the totality of the evidence does not show that the Veteran's right ear hearing loss began in service or within one year after service; nor does the evidence show continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection for right ear hearing loss on a direct basis.  Initially, as noted above, the Board does not dispute whether the Veteran currently has right ear hearing loss for VA purposes.  However, the Board finds that the weight of the most probative, persuasive medical evidence is against a finding that that disease was incurred in service, or is related to service in any way, including her July 1980 case of a fever and measles.

The Veteran's service treatment and personnel records are negative for any references to any audiological complaints, treatment, or diagnoses, or any evidence of acoustic trauma.  

The Board considered various private and VA treatment records showing post-service complaints of and treatment for right ear hearing loss.  However, none of them suggest that this condition was related to service in any way.  To the contrary, December 2004 to early 2005 private treatment records affirmatively suggest a relationship between the Veteran's current right ear hearing loss and her non-service connected Meniere's disease.  See, e.g., December 2004 private treatment note (finding vestibulopathy with sudden onset sensorineural hearing loss probably representing vestibular weakness on the right side); April 2005 private treatment note (diagnosing probable Meniere's syndrome based in part on symptom of right-sided sensorineural hearing loss); May 2012 VA ear, nose, and throat consult (noting hearing deficit on the right was due to a history of Meniere's-like symptoms).  Moreover, December 2004 private treatment records characterized the Veteran's right ear hearing loss as asymmetric, "sudden onset" hearing loss.  In summary, the weight of the medical evidence does not suggest any relationship between the Veteran's right ear hearing loss and service, to include the July 1980 case of a fever and measles.

The Board recognizes the Veteran's and her representative's contention that the Veteran's current right ear hearing loss is related to her July 1980 case of fever and measles during service.  Although the Veteran is competent to testify as to events that occurred in military service and symptoms such as hearing difficulties, neither she nor her representative are competent to conclude that the Veteran's current right ear hearing loss is related to service.  Therefore, the Board finds that neither the Veteran's nor her representative's statements of record can be accepted as competent evidence sufficient to establish service connection for right ear hearing loss.  Kahana, supra; Jandreau, supra.  

In summary, service connection for bilateral hearing loss is not warranted.  Shedden, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


III. Tinnitus

Initially, the Board concedes that the Veteran currently has tinnitus as reflected by various post-service treatment records showing reports of "buzzing" in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting tinnitus is a type of disorder with symptoms capable of lay observation).  Nonetheless, service connection is unwarranted because there is no competent, credible evidence relating this condition to service.

The Board finds that the Veteran is not entitled to service connection for tinnitus on a presumptive basis.  Her service treatment records are negative for any reference to complaints, treatment, or diagnoses of tinnitus.  Thus, there is no evidence in her service treatment records suggesting that chronic tinnitus was shown as such in service.  The Board acknowledges that the Veteran's service treatment records confirm that she had a fever and a case of measles during active duty service in July 1980.  However, no audiological abnormalities, including tinnitus, were noted at that time.  

Nor is there any evidence that tinnitus manifested to a compensable degree within one year of service.  The first references to tinnitus of record are in private and VA treatment records from early 2009, over two decades after her separation from active duty service.  

Furthermore, the Veteran has suggested that she has had continuity of tinnitus symptomatology since service.  However, the Veteran's affirmative representations otherwise contradict that contention.  Specifically, in a September 1985 report of medical history from her Reserves service, she affirmatively reported "no" to questions regarding ear, nose, and throat trouble.  Furthermore, the Veteran's affirmative statements to post-service treating providers regarding the onset of her tinnitus symptoms many years after service, and the fact that she did not report continuous symptoms since service at those times, undermine any claim of continuity of symptomatology.  For example, various 2009 private treatment records show the Veteran attributed her tinnitus symptoms to a motor vehicle accident in January 2009, many years after service.  Moreover, a May 2012 VA ear, nose, and throat consult noted the Veteran's report of a history of Meniere's disease for the past six years with worsened symptoms, including almost constant tinnitus, during the first three years of the disease.  Moreover, the Veteran's first recorded instances of audiological treatment were in December 2004 and early 2005; notably, although she reported right ear hearing loss at those times, she did not report tinnitus.  Had she in fact been experiencing tinnitus since service at those times, it is reasonable to expect that she would have reported it to those ear and audiology treating providers.  Therefore, the Board does not find her contention of continuity of tinnitus symptomatology since service to be credible.

In sum, the totality of the evidence does not show that the Veteran's tinnitus began in service or within one year after service; nor does the evidence show continuity of symptomatology following service.  Service connection for tinnitus is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection for tinnitus on a direct basis.  As noted above, the Board does not dispute whether the Veteran currently has tinnitus.  However, the Board finds that the weight of the most probative, competent evidence is against a finding that this condition was incurred in service, or is related to service in any way, including her July 1980 case of a fever and measles.

The Veteran's service treatment and personnel records are negative for any references to audiological complaints, treatment, or diagnoses, or any evidence of acoustic trauma.  

The Board considered various private and VA treatment records showing post-service complaints of and treatment for tinnitus.  However, none of these treatment records suggest that this condition was related to service in any way.  To the contrary, various 2009 private treatment records affirmatively suggest a relationship between the Veteran's current tinnitus and a January 2009 car accident many years after service.  Those records do not reference service at all, including the July 1980 case of a fever and measles.  Moreover, some post-service treatment records also suggested that tinnitus was a symptom of her non-service connected Meniere's disease.  See, e.g., May 2012 VA ear, nose, and throat consult note.

The Board recognizes the Veteran's and her representative's contention that the Veteran's current tinnitus is related to her July 1980 case of fever and measles during service.  The Veteran is competent to testify as to events that occurred in military service and to self-diagnose tinnitus.  See Charles, supra.  However, neither she nor her representative is competent to conclude that the Veteran's current tinnitus is related to service.  Therefore, the Board finds that neither the Veteran's nor her representative's statements of record can be accepted as competent evidence sufficient to establish service connection for tinnitus.  Kahana, supra; Jandreau, supra.  

In summary, service connection for tinnitus is not warranted.  Shedden, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


IV. Duties to Notify and Assist

The Veteran and her representative contend that VA did not satisfy the duty to assist because there are outstanding service treatment records, specifically her separation physical examination and "exit interview."  Moreover, they contend that VA improperly failed to obtain VA examinations of the ear conditions addressed in this appeal, and her attorney requested a medical examination and nexus opinion by a Meniere's disease expert.  See March 2016 brief; March 2016 hearing transcript.  The Board rejects those contentions for the following reasons. 

First, the Board recognizes the Veteran's attorney's contention that the Veteran's service treatment records are incomplete.  Specifically, the attorney suggested that the Veteran's exit examination had not been found.  However, contrary to that contention, the Veteran's February 1983 separation examination physical examination has been obtained and is of record.  

Moreover, the attorney suggested in her March 2016 brief that the Veteran's "exit interview," in which the Veteran allegedly reported balance issues, was missing.  The Board believes that the attorney was referring to an allegedly missing separation report of medical history.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47   (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292   (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  

The Board finds that in this case, neither the Veteran nor her attorney has cited any "clear evidence" necessary to rebut the presumption of regularity.  A Personnel Information Exchange System (PIES) response completed in October 2012 and uploaded in July 2014 in response to the RO's request for the Veteran's complete service treatment records and separation documents stated that all available service treatment records were mailed to the RO.  Service treatment and personnel records received in October 2013 included accompanying envelopes showing that the RO received two out of the two total folders containing these records.  Also, the Board notes that during the March 2016 hearing, the Veteran's testimony was inconsistent regarding whether she reported Meniere's disease symptoms such as confusion and balancing issues upon separation.  As discussed above, the Board also observes that the Veteran's Reserves September 1985 report of medical history is of record, and she affirmatively responded "no" to questions regarding ear, nose, and throat trouble, hearing loss, and dizziness or fainting spells at that time.  In summary, the Board finds that the duty to assist in obtaining the Veteran's service treatment records has been satisfied and the presumption of regularity has not been rebutted.

Second, VA's duty to assist a veteran in obtaining evidence necessary to substantiate a claim includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA is not required to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  

Here, the Veteran's and her representative's conclusory, generalized lay statements suggesting a nexus between her current conditions and service are not enough to entitle her to a medical examination under § 5103A(d)(2)(B).  See Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As discussed in more detail above, the Board has found that the Veteran did not experience any in-service ear or audiological condition that may be related to her current right ear hearing loss, tinnitus, and Meniere's disease, respectively.  Specifically, her medical records do not suggest that these current conditions may be related to any claimed in-service incident or illness, including the July 1980 case of a fever and the measles.  Moreover, the Veteran acknowledged during the March 2016 hearing that no doctor has related her Meniere's disease to service.  In the attorney's March 2016 brief, regarding the third McLendon element, the Veteran's attorney did not cite any evidence suggesting that the Veteran's Meniere's disease may be related to service; the attorney merely stated that the cause of this condition is not understood by medical professionals.  Therefore, even under the low threshold of McLendon, an examination is not warranted for any of the ear and audiological conditions addressed in this appeal, contrary to the attorney's contentions.  

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra. 

ORDER

Service connection for Meniere's disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


